Title: To James Madison from Edme-Étienne Borne Desfourneaux, 1 December 1811 (Abstract)
From: Desfourneaux, Edme-Étienne Borne
To: Madison, James


1 December 1811, Château de Cézy, Paris. Does not know whether JM will recall his name or whether the request he is about to make will seem indiscreet. Mentions by way of justification the service he was able to render Mr. Brown and several of his compatriots in 1794 while he had command in Saint-Domingue. Family matters have called Mme Desfourneaux to New York, and he has learned from her letters that she would have returned to France by now had she had a safe opportunity to do so. Would be most happy if JM would be so good as to allow Mme Desfourneaux a passage on board an armed vessel of the U.S. on the express condition that she pay the costs on the spot. Recalls with pleasure the time he spent as governor of Guadeloupe and the occasion, on 15 Dec. 1798, on which he sent home on the Retaliation American citizens who had been kept prisoner by Victor Hugues. Hopes one day to be able to show to the former worthy allies of France the high consideration he has for them.
